Citation Nr: 0636525	
Decision Date: 11/24/06    Archive Date: 12/06/06

DOCKET NO.  04-04 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel



INTRODUCTION


The veteran served on active duty from July 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 and December 2003 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey, which denied the 
benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran experiences recurrent tinnitus, a disorder 
which, under applicable VA regulations, is assigned a single 
disability evaluation.

2.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  Entitlement to separate scheduler 10 percent disability 
ratings for bilateral tinnitus is not shown as a matter of 
law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 
6260 (2006); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability (TDIU) due to service-
connected disabilities have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.321, 3.340, 
3.341, 4.16, 4.18 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

Development of the Claim

The veteran was granted service connection for tinnitus in a 
December 2002 rating decision.  The veteran subsequently 
appealed this decision in August 2003.  

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005)).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  In August 2001 VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159.

While the veteran's claim for an increased rating was filed 
in August 2003, i.e., after enactment of the VCAA, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the statutory and regulatory provisions pertaining to 
VA's duty to notify and assist do not apply to a claim if 
resolution of the claims is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In present case, the facts are not in dispute; the resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of separate ratings 
for bilateral tinnitus.  As explained in further detail 
below, however, evidence of a bilateral disability would not 
change the outcome of the appeal.  Hence, VA has no further 
duty to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid him in substantiating the claim.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Analysis

The medical evidence shows that the veteran suffers from 
tinnitus, which has been found to be related to his active 
duty service.  In a December 2002 rating decision, the RO 
grated service connection for tinnitus and assigned a single 
10 percent rating for this disorder pursuant to 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  This rating evaluation was 
confirmed and continued by a January 2004 statement of the 
case.

On June 13, 2003 Diagnostic Code 6260 was revised to provide 
that only a single 10 percent evaluation is to be assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2006).

The issue at hand was the subject to a VA-wide stay on 
account of litigation before the United States Court of 
Appeals for Federal Claims (Federal Circuit) concerning the 
question of whether VA's regulations effective prior to June 
2003 required dual evaluations for bilateral tinnitus.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral. The Court held that pre-1999 and 
pre-June 13, 2003, versions of 38 C.F.R. § 4.87, Code 6260 
required that VA assign dual 10 percent ratings for 
"bilateral" tinnitus where it was perceived as affecting both 
ears.

The decision, however, has since been reversed by the Federal 
Circuit to the extent that the Court held that 38 C.F.R. § 
4.87, Diagnostic Code 6260 required the assignment of dual 
evaluations for bilateral tinnitus. In Smith v. Nicholson, 
451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit cited to 
the significance of VA's interpretation of its own 
regulations and concluded that the Court erred in not 
deferring to that interpretation, which in this case would 
limit the rating of tinnitus to a single 10 percent schedular 
evaluation regardless of whether the disability was 
unilateral or bilateral in nature. The Federal Circuit 
similarly noted that there was no language in the applicable 
diagnostic criteria clearly indicating that dual evaluations 
were required. Id.

In view of the Federal Circuit's decision in Smith, the lower 
Court's interpretation of the pre-June 2003 version of 38 
C.F.R. § 4.87, Diagnostic Code 6260 must be rejected. For 
these reasons, the arguments of the veteran are without 
merit, and the claim of entitlement to separate 10 percent 
schedular evaluations for bilateral tinnitus is denied as a 
matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the Board should deny the claim on the ground of lack of 
legal merit).

II.  TDIU

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish an effective date for 
the disability on appeal.  In this case, the failure to 
provide notice of the type of evidence necessary to 
establish an effective date for the disability on appeal 
is harmless because the preponderance of the evidence is 
against the appellant's claim for TDIU.  Hence, any 
questions regarding what effective date would be 
assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background and Analysis

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation. 38 C.F.R. §§ 3.340, 4.15 
(2006). If there is only one service-connected disability, it 
must be rated at 60 percent or more; if there are two or more 
service-connected disabilities, at least one must be rated at 
40 percent or more and the combined rating must be at least 
70 percent. 38 C.F.R. § 4.16(a). 

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the TDIU claim should be submitted to the 
Director, Compensation and Pension Service, for consideration 
of a TDIU on an extraschedular basis. 38 C.F.R. § 4.16(b).  
Finally, the service-connected disabilities must be so severe 
as to produce unemployability, in and of themselves, without 
regard to unemployability attributable to age of the veteran 
or to other disabilities for which service connection has not 
been granted.  38 C.F.R.   § 3.341.  That is, a TDIU may not 
be assigned if unemployability is a product of advanced age, 
or of other nonservice-connected disabilities, rather than a 
result of functional impairment due solely to service-
connected disabilities. 38 C.F.R. § 4.19.

Here, the veteran is service connected for post traumatic 
stress disorder (PTSD) evaluated as 30 percent disabling; 
tinnitus evaluated as 10 percent disabling; and for hearing 
loss, evaluated as 0 percent disabling. The combined 
evaluation is 40 percent.  The veteran thus fails to satisfy 
the minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disabilities alone are sufficient to produce unemployability 
without regard to advancing age. 38 C.F.R. §§ 3.340, 3.341, 
4.16; Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Thus, 
the issue is whether his service-connected PTSD, hearing 
loss, and tinnitus preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). For 
a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm. 
The simple fact that a claimant is currently unemployed or 
has difficulty obtaining employment is not enough. A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment. Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

A VA examination was conducted in September 2003 for the 
veteran's PTSD.  The examiner notated the veteran was taking 
Lexapro for his condition, however, the veteran reported no 
side effects to the examiner.  The examiner reported the 
veteran was cooperative, although his mood was depressed and 
his affect was blunted.  The veteran's thought processes and 
content were normal.  The veteran was oriented to person, 
place and time, with fair insight, judgment, and impulse 
control.  There was no evidence of suicidal or homicidal 
ideation.  His insight and judgment were fair.  The examiner 
summarized the veteran had a productive work history and a 
supportive family.  The examiner concluded that the veteran's 
psychiatric problems do not prevent him from obtaining 
employment.   

Concerning the veteran's service connected hearing loss a 
November 2002 VA examination revealed bilateral level I 
hearing, which equates to a noncompensable evaluation.  
38 C.F.R. § 4.85 (2006).  Similar findings were presented at 
an October 2003 VA examination. 

This decision has continued the veteran's 10 percent 
disability rating for his tinnitus.

In light of the foregoing, the medical evidence demonstrates 
that service connected disabilities do not preclude the 
veteran from securing or following substantially gainful 
employment.  The medical evidence indicates functional 
impairment, which may limit the veteran's employment options, 
but the record does not support his claim that he is unable 
to work due solely to his service-connected disabilities.  
Indeed, the September 2003 VA examiner opined that the 
veteran's psychiatric problems, which represent his primary 
service connected disorder, do not prevent him from gaining 
employment.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling is denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


